—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the finding of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. In October 1996, claimant began working approximately six hours a day as a field sales representative for a commercial lighting business. The record discloses that claimant had no prior sales experience and that, although the employer provided him with manuals and other resources to assist in the training process, he exerted little effort in selling the employer’s product or familiarizing himself with acceptable sales techniques. After working for only one month, claimant directed the employer to temporarily discontinue payment of his draw against commissions while he devoted time to assembling his new modular home. Soon thereafter and without notifying the employer that he intended to resign, claimant applied for unemployment insurance benefits. This proof constitutes substantial evidence to support a finding that claimant abandoned his employment (see, Matter of Natale [Sweeney], 244 AD2d 743). Claimant’s contention that he separated from his employment because the employer discontinued payment without justification or consent merely created a credibility issue for the Board to resolve (see, Matter of Covello [Hepco Tours — Commissioner of Labor], 249 AD2d 646). We have reviewed claimant’s remaining arguments and find them to be either unpreserved for our review or lacking in merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.